Exhibit 10.1 FIRST AMENDMENT TO NOMINATING AGREEMENT This FIRST AMENDMENT TO NOMINATING AGREEMENT (this “ Amendment ”), dated as of April 18, 2016, is entered into by and between Eagle Bulk Shipping Inc., a Marshall Islands corporation (the “ Company ”), and GoldenTree Asset Management LP, a Delaware limited partnership (“ GoldenTree ”), acting in its capacity as investment manager or advisor to certain private investment funds and managed accounts (the “ GoldenTree Funds ”). WHEREAS, the Company and GoldenTree entered into that certain Nominating Agreement (the “ Nominating Agreement ”), dated as of March 30, 2016; and WHEREAS, the Company and GoldenTree desire to amend the Nominating Agreement pursuant to Section 5.9(a) of the Nominating Agreement as set forth herein. NOW, THEREFORE, in consideration of the mutual covenants and undertakings contained herein and for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: Section 1.
